Case 8:18-cv-03052-CEH-SPF Document 62 Filed 03/24/20 Page 1 of 4 PageID 465



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   JOHN A. DIAZ,

          Plaintiff,

   v.                                                CASE No. 18-cv-03052-CEH-SPF


   CHAPTERS HEALTH SYSTEM, INC.,

          Defendant.
                                              /

        MOTION TO COMPEL BANK OF AMERICA TO COMPLY WITH
        PLAINTIFF’S SUBPOENA TO PRODUCE CLASS MEMBER DATA

          Plaintiff, John A. Diaz, though his undersigned counsel, hereby moves this

   Court for an Order compelling non-party Bank of America (“Bank of America”), to

   fully respond to Plaintiff’s subpoena of February 19, 2020.1 (Exhibit 1). The deadline

   to comply with the subpoena was March 6, 2020. The deadline for Plaintiff to provide

   notice to class members is April 6, 2020. Class administrator, KCC, has indicated that

   it needs the Bank of America information immediately in order to ensure timely mailing

   of notices.

          Accompanying the subpoena, Plaintiff provided Bank of America with a

   compact disc containing complete account numbers of the 4,685 Bank of America


   1
     This is the second subpoena directed to Bank of America in an attempt to obtain
   the same information. The first subpoena, served on December 22, 2019, was
   ignored by Bank of America. In an effort to resolve the matter without court
   intervention, Bank of America was served with a second subpoena on February 19,
   2020, superseding the previous subpoena, and voluntarily allowing Bank of
   America additional time to comply.
                                             1
Case 8:18-cv-03052-CEH-SPF Document 62 Filed 03/24/20 Page 2 of 4 PageID 466



   account holders who have been identified as class members in this action. It was not

   until the day Bank of America’s response was due that Plaintiff received a letter from

   Bank of America, dated March 5, 2020, informing Plaintiff that Bank of America

   needed to “discuss” the request for production of documents. This was the first instance

   of any communication from Bank of America regarding the subpoena.

          Plaintiff contacted a Bank of America representative who informed Plaintiff that

   Bank of America could not accept information on compact disc, and did not have an

   email address which could be used to send the information electronically. According to

   Bank of America, the most efficacious way to deliver the class member account

   information to Bank of America was to print the list of account numbers, then deliver

   the list to a Bank of America branch. Bank personnel would then mail or otherwise

   transmit the list to Bank of America’s legal order processing department.

          On March 13, 2020, Plaintiff printed the approximately 100 pages of account

   numbers, then delivered them to the branch manager at the Bank of America located at

   3900 S Ocean Dr, Hollywood, FL 33019. The manager confirmed the documents would

   be transmitted forthwith. However, the branch manager failed to transmit the

   documents, then took the next week off—failing to notify any other employees at the

   bank of the need to transmit the documents, nor of the urgency thereof.

          When contacted on March 23, 2020, the Hollywood branch manager admitted

   to not sending the file because “she just didn’t get around to it.” The bank manager then

   agreed to provide confirmation by the end of the business day that the documents had

   been transmitted. No confirmation was received.



                                              2
Case 8:18-cv-03052-CEH-SPF Document 62 Filed 03/24/20 Page 3 of 4 PageID 467



          Despite being sent two subpoenas, Bank of America has failed to identify a

   single account holder’s name, address, or phone number, as requested in the subpoenas.

          Bank of America’s dilatory and evasive behavior leaves no doubt that Bank of

   America has no intention of complying with the subpoena, absent a court order and

   possible sanctions, which Plaintiff reserves the right to seek after the production issue

   is resolved, pursuant to Fed. R. Civ. P. 37.

          That said, Plaintiff has gone so far as to contact two different law firms, Reed

   Smith and Liebler, Gonzalez & Portuondo, both of whom have represented Bank of

   America in similar situations in other cases. Abraham Colman, from Reed Smith,

   agreed to forward the list of account numbers to Bank of America, even though he does

   not represent Bank of America in this matter. Jaimee Braverman of Liebler, Gonzalez

   & Portuondo is believed to be working remotely—as of this writing, Plaintiff has not

   received a response from her.

          WHEREFORE, based on the foregoing, and because Bank of America is the

   only source of the requested class member information, Plaintiff respectfully moves the

   Court to command Bank of America’s full compliance with the subpoena.

                        Certification Regarding Local Rule 3.01(g)

          Bank of America, as a non-party to this action, has not appeared. As such,

   Plaintiff has no opposing counsel with whom to confer. Plaintiff is mindful of his duty

   under Rule 3.01(g) to contact opposing counsel expeditiously after filing and to

   supplement the motion promptly with a statement certifying whether or to what extent

   the parties have resolved the issue(s) presented in the motion, and will do so at the

   earliest possible opportunity.
                                                  3
Case 8:18-cv-03052-CEH-SPF Document 62 Filed 03/24/20 Page 4 of 4 PageID 468



                                               Respectfully submitted,

                                               s/ Scott D. Owens
                                               Scott D. Owens, Esq.
                                               Scott D. Owens, P.A.
                                               3800 S. Ocean Dr., Ste. 235
                                               Hollywood, FL 33019
                                               Tel: 954-589-0588
                                               Fax: 954-3370-666
                                               scott@scottdowens.com
   DATED: March 24, 2020


                              CERTIFICATE OF SERVICE

   I hereby certify that on March 24, 2020, I electronically filed the foregoing document
   with the Clerk of this Court using the CM/ECF. I also certify that the foregoing
   document is being served this date via US mail and/or some other authorized manner
   for those counsel or parties on the service list below, if any, who are not authorized to
   received electronically Notices of Electronic Filing.

                                               By: s/ Scott D. Owens
                                                  Scott D. Owens, Esq.

                                      SERVICE LIST

          BANK OF AMERICA
          LEGAL ORDER PROCESSING | CHRISTIANA IV
          800 SAMOSET DRIVE, NEWARK, DE 19713 | DE5-024-02-08

          Bank of America Financial Center
          3900 S. Ocean Drive
          Hollywood, FL 33019




                                              4
